JAMES CANN, Judge.
On the 4th day of October, 1950, claimant was. operating his Ford truck over and along the left fork of Sams Creek road in Wood county, West Virginia, when one of his tires was cut by a sharp portion of a corrugated metal pipe culvert which extended up alongside and into said road. From the record submitted to this court it appears that a grader used in maintaining said road had struck the pipe culvert splitting it in two near the end of the culvert and leaving a sharp edge of said pipe sticking up inside of the road.
Respondent has approved this claim and has recommended payment and the said payment is concurred in by the attorney general.
We are of opinion that upon the showing made by the record that claimant is entitled to an award in the case; therefore, an award is made in favor of claimant, C. H. Clark, for the sum of forty-two dollars and eight cents ($42.08).